Luke, J.
1. Where one convicted of a misdemeanor and sentenced to pay a specified fine or serve a specified time in the gang procured another person to sign with him a promissory note in satisfaction thereof, and to execute a deed to secure the payment of the note, and the note and the deed were accepted by the solicitor-general as the equivalent of cash, the consideration was not illegal, and in a suit thereon a plea to that effect was properly stricken on demurrer. Blain v. Hitch, 70 Ga. 275.
2. In a suit on a promissory note, a plea alleging fraudulent conduct on the part of a person other than the payee and not in privity with him *763constitutes no issuable defense, and is properly stricken on demurrer. Roth v. Donnelly Grocery Co., 8 Ga. App. 851 (2) (70 S. E. 140).
Decided October 7, 1924.
8. M. Mathews, for plaintiff in error.
C. H. Garrett, John J. McCreary, c.ontra.
3. The recoi'd discloses no reversible error.

Judgment affirmed.


Broyles, C. J., and Bloodioorth, J., concur.